Citation Nr: 0612517	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for arthritis, left 
knee.

4.  Entitlement to service connection for arthritis, right 
knee with torn meniscus and popliteal cyst.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1983.  
He also had active duty for training service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of March 2002 and January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in February 2004.  Transcripts of the 
hearing have been associated with the claims file.

In September 2004, the Board remanded the issues of service 
connection for bilateral hearing loss and chronic allergic 
rhinitis for further evidentiary development.


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability with 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.

2.  Preexisting chronic allergic rhinitis was not noted at 
the time of the veteran's entry into service.

3.  The evidence clearly and unmistakably shows that the 
veteran's chronic allergic rhinitis existed prior to service, 
and was not aggravated by service.

4.  The veteran's current chronic allergic rhinitis is not 
causally related to service.

5.  Arthritis of the left knee was not manifested during 
service or within one year of separation and is not 
attributable to active service or active duty for training.

6.  Arthritis of the right knee with torn meniscus and 
poplietal cyst was not manifested during service or within 
one year of separation and are not attributable to active 
service or active duty for training.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Chronic allergic rhinitis was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1111, 1131, 
1132, 1137 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Arthritis of the left knee was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 

4.  Arthritis of the right knee with torn meniscus and 
poplietal cyst was not incurred in or aggravated by service 
and arthritis may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues on appeal.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes that the discussions in the rating 
decision and the statements of the case (SOC) and 
supplemental statements of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letters of September 2001 and August 2004, explained the 
evidence necessary to establish entitlement.  In addition, 
the letters described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA letters predated the rating 
decisions.  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in August 2005 and 
the SSOC issued in October 2005.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in September 2001 and August 2005 specifically 
described the evidence needed to substantiate the claim and 
requested that the appellant to send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claims are being denied, no disability rating or 
effective date would be assigned, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient records, and a VA 
medical opinion.  The veteran was afforded a VA examination.  
The Board concludes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has any delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Service connection 

Compensation may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 
2005).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

Bilateral hearing loss

The veteran claims that he incurred bilateral hearing loss 
disability during his military service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

A February 2005 VA audiological examination indicated that 
the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
35
LEFT
10
10
20
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

These findings do not show a hearing loss disability in 
either ear under the applicable regulation.  38 C.F.R. § 
3.385.  The veteran does not currently have hearing loss with 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

Therefore, there is no medical evidence of record supporting 
a diagnosis of a current disability.  Service connection is 
not warranted unless there is a "disability."  In the 
absence of other probative evidence that could mitigate, or 
have the effect of at least balancing, this opinion, a 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  Bilateral hearing loss was not 
incurred in or aggravated by service, nor can an organic 
disease of the nervous system be presumed to have been 
incurred therein.

Chronic allergic rhinitis

The veteran is seeking service connection for chronic 
allergic rhinitis.  After a careful review of the evidence of 
record the Board finds that the evidence is against a grant 
of service connection for chronic allergic rhinitis.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet.App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The medical history provided by the veteran in conjunction 
with his April 1979 service entrance examination reflects 
that he reported a history of nose problems.  The report of 
the April 1979 examination indicates that his nose and 
sinuses were normal.  Therefore, a defect of chronic allergic 
rhinitis was not noted at service entrance and the veteran is 
presumed sound with respect to his nose and sinuses.

Private treatment records dated in February and March 1977 
and March 1979 reflect that the veteran had a severe nasal 
allergy of a ten year duration, prior to 1977, with turbinate 
hypertrophy with obstruction for which he received intranasal 
steroids and underwent surgical correction of anterior 
deviation of the nasal septum.  The report of a February 2005 
VA examination reflects that the examiner had reviewed the 
complete medical record.  The examiner's opinion included 
that the veteran's chronic allergic rhinitis life long, 
existing prior to his active service.  This evidence, coupled 
with the fact that medical evidence dated prior to service 
reflects that the disorder existed prior to service, 
constitutes clear and unmistakable evidence that the 
condition existed prior to service.

Turning to the question of whether the preexisting chronic 
allergic rhinitis was aggravated by service, the Board notes 
that service medical records from the veteran's period of 
active duty show that the veteran sought treatment for 
chronic nasal congestion and rhinorrhea.  The report of an 
August 1983 medical history completed by the veteran, in 
conjunction with an August 1983 service examination, reflects 
that the veteran reported having sinusitis and hay fever.  
The August 1983 examination report reflects that his sinuses 
and nose were normal.  The report of a November 1984 medical 
history completed by the veteran, in conjunction with a 
November 1984 service examination, reflects that the veteran 
reported that he did not have sinusitis and hay fever.  The 
November 1984 examination report reflects that his sinuses 
and nose were normal.  The report of an January 1988 medical 
history completed by the veteran, in conjunction with a 
January 1988 service examination, reflects that the veteran 
reported that he did not have sinusitis and hay fever.  The 
January 1988 examination report reflects that his sinuses and 
nose were normal.  The report of an May 1992 medical history 
completed by the veteran, in conjunction with an May 1992 
service examination, reflects that the veteran reported that 
he did not have sinusitis and hay fever.  The May 1992 
examination report reflects that his sinuses and nose were 
normal.  

Texas National Guard medical records show treatment for 
seasonal allergies beginning in 1999.  The report of an May 
2000 medical history completed by the veteran, in conjunction 
with an May 2000 service examination, reflects that the 
veteran reported that he had sinusitis but did not have hay 
fever.  The May 2000 examination report reflects that his 
sinuses and nose were normal.  Outpatient treatment records, 
dated between September 1999 and September 2001, show 
treatment for allergic rhinitis.  

Although the record reflects that the veteran experienced an 
increase in the severity of his symptoms during the time he 
spent in service, this does not necessarily demonstrate 
aggravation of the chronic allergic rhinitis.  A flare-up of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet.App. 292, 296-7 (1991).

At the February 2004 Travel Board hearing the veteran 
testified that his allergies had been significantly 
aggravated by his military service.  The veteran is competent 
to report symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  However, he is not competent to provide a 
medical opinion regarding the worsening of the underlying 
disorder.

A VA examination report of February 2005 notes that the 
veteran provided a long history of allergy problems and 
indicated that he had allergy shots when he was a child.  He 
indicated that he continued to have allergy problems while in 
service, but said problems did not worsen while on active 
duty.  The examiner noted that a review of the service 
medical records did not indicate a worsening of the veteran's 
preexisting allergic rhinitis present since childhood.  The 
examiner opined that: "the veteran provided a life-long 
history of allergic rhinitis.  However, I am unable to 
determine that allergic rhinitis was incurred or worsened 
during any period of active duty service.  Therefore, based 
on available evidence and information, it is my opinion that 
it is less likely than not that the veteran's current 
allergic rhinitis was the result of, or aggravated by, 
service."

The Board finds that there is clear and unmistakable evidence 
that there was no increase in the underlying severity of the 
chronic allergic rhinitis.  As already noted, service 
examinations over a broad period do not reflect any increase 
in the severity of the veteran's disorder and the February 
2005 examiner, who reviewed the entire record concluded that 
there was no increase in the severity of the symptoms.  

In conclusion, the Board finds that chronic allergic rhinitis 
clearly and unmistakably existed prior to the veteran 
entering service, the disability clearly and unmistakably was 
not aggravated during service, and the presumption of sound 
condition on entering service has been successfully rebutted 
and the chronic allergic rhinitis is found to have preexisted 
service.  For the same reasons discussed above, the Board 
finds that there was no aggravation of the preexisting 
disorder beyond the natural progress of the disorder.  
Service connection is therefore not warranted.

Arthritis, left knee

The veteran is claiming service connection for arthritis of 
the left knee.  He alleges that he fell off a box at summer 
camp in 1990 while in the Texas National Guard while on 
active duty for training.  

As noted above, a claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.

The veteran has asserted that his arthritis is the result of 
an in service injury.  However, the Board notes that service 
medical records are silent for any injury to the left knee.  
Texas National Guard treatment reports during active duty for 
training periods are also silent for any complaints of or 
treatment for an injury to the left knee.

The first diagnosis of record of arthritis of the left knee 
is found in outpatient treatment records of April 2004, over 
21 years after active service.  While the veteran asserted at 
the time of seeking treatment that that his knee problems 
started in service when a helicopter rolled over him, he is 
not competent to state the date of onset or etiology of his 
current knee disorder, nor is he competent to relate it to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, service records do not show any incident where 
the veteran had an accident with a helicopter.  In addition, 
the Board notes that at the time he filed the claim, the 
veteran alleged that his left knee problems started when he 
fell off a box in 1990 during his National Guard service.  
However, as noted above, the veteran is not competent to 
state the date of onset or etiology of his arthritis of the 
left knee and service records do not show treatment for or 
complaints of a fall in 1990.  The reports of May 1992, May 
1994, and May 2000 medical histories completed by the 
veteran, in conjunction with service examinations, reflect 
that the veteran reported that he did not have any problems 
with his knees.  The May 1992 and May 2000 examination 
reports reflect that his lower extremities were normal.  
Also, the competent medical evidence does not relate the 
diagnosis of bilateral knee disability to active service.

The evidence supporting the veteran's claim is his own 
assertion of in-service accident, and the competent evidence 
showing that he currently has arthritis of the left knee.  
The evidence against the veteran's claim is that there is no 
record of a chronic disorder during service or within the 
first post-service year.  There is competent medical evidence 
in the form of May 1992 and May 2000 service examination 
reports, which reflect that the veteran's lower extremities 
were normal and note no complaints or abnormalities of the 
knees.  There is no competent medical evidence relating the 
current disorder to service.  Specifically, there is a lack 
of any documentation in the veteran's post-service medical 
records that he complained of having had left knee problems 
since active service, was treated for knee problems prior to 
2004, or was diagnosed as having a left knee disorder prior 
to 2004, over 21 years after active service and over ten 
years after 1990.  The absence of evidence of complaint or 
treatment for the claimed disorder for many years following 
service may be viewed as evidence that the disorder was not 
incurred or aggravated by service.  See Maxson v. West, 12 
Vet.App. 453 (1999), aff'd 230 F.3d 1330 (Fed.Cir. 2000); see 
also Mense v. Derwinski, 1 Vet.App. 354, 356 (1991) (the 
absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim).

In summary, the evidence shows that the veteran did not have 
arthritis or any other left knee disorder during active 
service or within one year of separation from active service, 
and that his current knee disorder is not otherwise related 
to active service or active duty for training.  Accordingly, 
the Board concludes that arthritis of the left knee was not 
incurred in or aggravated by service, nor may it be presumed 
to have so been incurred.  The preponderance of the evidence 
is against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Arthritis, right knee with torn meniscus and popliteal cyst

The veteran is claiming service connection for arthritis of 
the right knee.  He alleges that he fell off a box at summer 
camp in 1990 while in the Texas National Guard while on 
active duty for training.  

As noted above, a claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.

The veteran has asserted that his arthritis is the result of 
an in service injury.  However, the Board notes that service 
medical records are silent for any in-service injury to the 
right knee.  Texas National Guard treatment reports during 
active duty for training periods are also silent for any 
complaints of or treatment for an in-service injury to the 
right knee.  The reports of May 1992, May 1994, and May 2000 
medical histories completed by the veteran, in conjunction 
with service examinations, reflect that the veteran reported 
that he did not have any problems with his knees.  The May 
1992 and May 2000 examination reports reflect that his lower 
extremities were normal.  The only complaint noted was in 
February 1999 when the veteran sought treatment for a right 
knee injury due to a hit and run accident on February 12, 
1999.  However, there is no claim that the accident occurred 
while the veteran was on active duty.

The first diagnosis of record of arthritis of the right knee 
is found in outpatient treatment records of April 2004, over 
21 years after active service and over 10 years after 1990.  
Outpatient medical records show an assessment of torn 
meniscus and poplietal cyst of the right knee in November 
2004.  While the veteran asserted that that his knee problems 
started in service, he is not competent to state the date of 
onset or etiology of his current knee disorder, nor is he 
competent to relate it to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Also, the competent 
medical evidence does not relate the diagnosis of bilateral 
knee disability to active service.

The evidence supporting the veteran's claim is his own 
assertion of an in-service accident, and the competent 
evidence showing that he currently has arthritis of the right 
knee with a torn meniscus and poplietal cyst.  The evidence 
against the veteran's claim is that there is no record of a 
chronic disorder during service, including active duty for 
training, or within the first post-service year.  There is 
competent medical evidence in the form of May 1992 and May 
2000 service examination reports, which reflect that the 
veteran's lower extremities were normal and note no 
complaints or abnormalities of the knees.  There is no 
competent medical evidence relating the current disorder to 
service.  Specifically, there is a lack of any documentation 
in the veteran's post-service medical records that he 
complained of having had right knee problems since active 
service, was treated for knee problems prior to 2004, except 
for transient complaint related to a February 1999 accident, 
or was diagnosed as having a right knee disorder prior to 
2004, over 21 years after active service.

In summary, the evidence shows that the veteran did not have 
arthritis or any other right knee disorder during active 
service or within one year of separation from active service, 
and that his current knee disorder is not otherwise related 
to active service or active duty for training.  Accordingly, 
the Board concludes that arthritis of the right knee was not 
incurred in or aggravated by service, nor may it be presumed 
to have so been incurred.  The preponderance of the evidence 
is against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for allergic rhinitis is denied.

Service connection for arthritis, left knee, is denied.

Service connection for arthritis, right knee with torn 
meniscus and popliteal cyst, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


